DETAILED ACTION
Claims 1-3 and 5-12 are allowed.
This office action is in response to after non-final filed on February 18th 2021.  Claims 1-3, 5-9, and 11-12 have been amended.  Claim 4 has been canceled.  No claims have been added.  Therefore, claims 1-3 and 5-12 are presented here.  Claim 1 and 7 are independent.
The prior office actions incorporated herein by reference.  In particular, the observations with respect to claim language, and response to previously presented arguments.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3 and 5-12 are allowed over prior art of record.

Examiner’s Statement of Reason for Allowance
The following is an examiner’s statement of reason for allowance: Independent claims 1 and 7 are allowed in view of prior art.
The closest prior art of Ferdinand et al. (US 2014/0173712) discloses, methods, devices, and storage media storing instructions to obtain logs from a security device and one or multiple service-providing devices, wherein the logs 
The prior art of Jakobsson et al. (US 2018/0091453) discloses, an initial risk of an electronic message is determined. Based on the initial risk, it is determined whether to modify the electronic message. In an event it is determined to modify the electronic message: the electronic message is modified; the modified electronic message is allowed to be delivered to an intended recipient of the electronic message; a secondary computer security risk assessment of the electronic message is automatically performed; and based on the secondary computer security risk assessment, the modified message is updated. 
The prior art of Xu et al. (US 2019/0268305) discloses, network traffic associated with a communication between a client device and a resource is monitored. At least of the monitored traffic is encrypted. The encrypted traffic is categorized. One example way to categorize the encrypted traffic includes using Domain Name System (DNS) query information. A policy is applied to the communication based at least in part on the categorization of the encrypted traffic.
The prior art of Xie et al. (US Patent # 9405903) discloses, techniques for sinkholing bad network domains by registering the bad network domains on the Internet are provided. In some embodiments, sinkholing bad network domains by 
The prior art of May et al. (US PGPUB # 2017/0034190) discloses, systems and methods for optimizing system resources by selectively enabling various scanning functions relating to user traffic streams based on the level of trust associated with the destination are provided. According to one embodiment, a network security device within an enterprise network receives an application protocol request directed to an external network that is originated by a client device associated with the enterprise network. It is determined by the network security device whether a network parameter of the external network is associated with a set of trusted networks. When a result of the determining is affirmative, application of a subset of security features of multiple security features is selectively disabled, based on a trust level associated with the external network, by the network security device while the client device is accessing the external network.
The prior art of Bharali et al. (US Patent # 8,621,556) discloses, dynamic resolution of Fully Qualified Domain Name (FQDN) address objects in policy definitions is provided. In some embodiments, dynamic resolution of Fully Qualified Domain Name (FQDN) address objects in policy definitions includes receiving a 

None of the prior arts of record teaches or makes obvious the following limitation recited in the independent claims 1 and 7 as a whole: “A system for automatically adjusting the scope of network traffic that is subject to security inspection, comprising: domain name system (DNS) server that in operation provides request routing of client requests, said request routing including giving DNS responses for selected domains so as to direct clients to send  client requests to a network security gateway for inspection, said selection of domains according to a first configuration; a network security gateway that in operation receives client requests  directed thereto by the DNS server for inspection, and inspects for network 
None of the prior arts of record either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.  Therefore, claims 1 and 7 are allowed.


Any comments Applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees.  Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”. In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB’s Customer Service if any questions at (703) 305-8497.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S SHAMS whose telephone number is (571)272-3406.  The examiner can normally be reached on Monday-Friday 8:00 AM-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571) 272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/MOHAMMAD S SHAMS/Examiner, Art Unit 2434   

/SAMSON B LEMMA/Primary Examiner, Art Unit 2498